 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                  No. 2:19-CV-0146-TLN-DMC-P
12                        Plaintiff,
13              v.                                       FINDINGS AND RECCOMMENDATIONS
14    VIJAY BODUKAM, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendants’ unopposed motion to dismiss. (ECF

19   No. 15).

20
21                                     I. PLAINTIFF’S ALLEGATIONS

22                   Plaintiff Rogelio May Ruiz is currently an inmate at California State Prison (CSP)

23   in Represa, CA. See ECF No. 1, pg. 1. Plaintiff names the following as defendants: (1) Vijay

24   Bodukam, (2) Bright, (3) S. Gates, and (4) J. Lewis. Id. at 2. The Court notes that the complaint

25   contains multiple exhibits written in Spanish, as well as sentences which are difficult to interpret.

26   The following is this Court’s understanding of the allegations set forth by plaintiff.

27   ///

28   ///
                                                         1
 1                  Request for Orthopedic Shoes and Pain Relief

 2                  Plaintiff submitted multiple requests to defendant Dr. Vijay Bodukam for

 3   orthopedic shoes. See ECF No. 1, pg. 3. Plaintiff alleges that in 2014, Dr. Robert Scharffenberg, a

 4   non-party, had ordered a permanent “chrono” for plaintiff to have orthopedic shoes. Id. Plaintiff

 5   requires these shoes because of pain related to his ankles, hips, and the uneven length of his legs.

 6   Id. He claims to not be able to stand on his feet for more than two hours a day without them. Id.

 7   After an X-ray was conducted, Bodukam allegedly denied plaintiff’s requests for orthopedic

 8   shoes because he believed they were not medically necessary. Id. A non-party radiologist named

 9   Mr. Jojo told plaintiff, “Ruiz you have a piece of bone…”, apparently meaning to say that

10   plaintiff had medical issues which needed addressing. Id. Bodukam showed plaintiff a copy of the

11   results and told him that he was “good.” Id. Plaintiff disagrees with Bodukam and calls him a

12   “liar”, but it is unclear from the complaint what plaintiff alleges Bodukam lied about. Id.

13                  Plaintiff was given Tylenol or ibuprofen, but the medication apparently did not

14   alleviate his pain and instead caused him nausea. See ECF No. 1, pg. 4. On March 3, 2017,

15   plaintiff submitted a health care appeal for orthopedic shoes. Id. On May 17, 2017, a Reasonable

16   Accommodation Request Panel, including defendant Bright, denied plaintiff’s request for

17   orthopedic shoes and a renewal of his morphine treatment for pain. Id. at 20. The Panel denied the

18   request because, at the time, plaintiff was transferred to Corcoran State Prison. Id. On December

19   5, 2017, defendant’s request for orthopedic shoes was denied by defendant Deputy Director J.

20   Lewis. See ECF No. 1, pg. 14. In his denial, Lewis cited what appears to be Bright’s evaluation
21   and finding that there was “no medical indication for orthotics at this time.” Id; See also ECF No.

22   1, pg. 4. Plaintiff also submitted a request for an MRI scan, but that too was denied. Id. at 4.

23                  Request for MRI Scan

24                  On July 3, 2018 plaintiff submitted another request for an MRI scan. See ECF No.

25   1, pg. 5. Plaintiff’s allegation here is difficult to understand, but it appears he requested this scan

26   to assess the damage of a previous “at[t]ack” that he endured on February 19, 2016. Id. This
27   attack resulted in plaintiff suffering from a broken nose, and damage to his shoulders, hands, and

28   fingers. Id. This request was denied by doctors R. Dhillon and S. Gates and they instead ordered
                                                         2
 1   X-ray scans1 for plaintiff. Id. However, plaintiff claims that they refuse to grant him the X-ray

 2   “film photos.” Id.

 3

 4                                           II. STANDARD OF REVIEW

 5                     In considering a motion to dismiss, the court must accept all allegations of material

 6   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

 7   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

 8   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

 9   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

10   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

11   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

12   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

13   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

14   Kerner, 404 U.S. 519, 520 (1972).

15                     Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

16   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

17   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

18   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

19   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain

20   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual
21   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

22   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

23   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

24   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

25   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but

26   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting
27
              1
                      Plaintiff’s complaint is hand-written, and it is unclear whether he alleges that Drs. Dhillon and
28   Gates ordered one or two X-ray scans.
                                                                 3
 1   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

 2   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

 3   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

 4                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

 5   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

 6   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

 7   documents whose contents are alleged in or attached to the complaint and whose authenticity no

 8   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

 9   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

10   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

11   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

12   1994).

13                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

14   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

15   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

16

17                                            III. DISCUSSION

18                  In their unopposed motion to dismiss, defendants argue plaintiff’s complaint fails

19   to state any cognizable 8th Amendment claims. For the reasons discussed below, the court

20   agrees.
21                  The treatment a prisoner receives in prison and the conditions under which the

22   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

23   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

24   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

25   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

26   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.
27   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

28   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,
                                                         4
 1   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

 2   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

 3   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

 4   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 5   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

 6   official must have a “sufficiently culpable mind.” See id.

 7                  Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 8   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 9   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

10   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other grounds by

11   Sandin v. Conner, 515 U.S. 472 (1995). An injury or illness is sufficiently serious if the failure to

12   treat a prisoner’s condition could result in further significant injury or the “. . . unnecessary and

13   wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled

14   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see

15   also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness

16   are: (1) whether a reasonable doctor would think that the condition is worthy of comment; (2)

17   whether the condition significantly impacts the prisoner’s daily activities; and (3) whether the

18   condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,

19   1131-32 (9th Cir. 2000) (en banc).

20                  The requirement of deliberate indifference is less stringent in medical needs cases
21   than in other Eighth Amendment contexts because the responsibility to provide inmates with

22   medical care does not generally conflict with competing penological concerns. See McGuckin,

23   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

24   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

25   1989). The complete denial of medical attention may constitute deliberate indifference. See

26   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
27   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

28   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate
                                                         5
 1   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

 2                  Negligence in diagnosing or treating a medical condition does not, however, give

 3   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 4   difference of opinion between the prisoner and medical providers concerning the appropriate

 5   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 6   90 F.3d 330, 332 (9th Cir. 1996).

 7          A.      Request for Orthopedic Shoes and Pain Relief

 8                  1.      Defendant Vijay Bodukam

 9                  Here, plaintiff has failed to state a valid 8th amendment claim against defendant

10   Bodukam.

11                  Plaintiff claims that Bodukam deprived him of his constitutional rights by refusing

12   to grant him an accommodation in the form of orthopedic shoes. See ECF No. 1, pg. 3. However,

13   it appears that this denial ultimately stems from a difference of opinion between plaintiff and

14   Bodukam, which does not give rise to an 8th Amendment claim. See Jackson, 90 F.3d at 332.

15   Plaintiff states in his complaint that Bodukam denied his request because the X-ray scan did

16   “…not [show] damage…” and that, in regard to his knee, he was “good.” See ECF No.1, pg. 3.

17   This clearly demonstrates that Bodukam believed that plaintiff did not require an accommodation.

18   Whether it was reasonable for Bodukam to reach this conclusion is not relevant for a claim of

19   deliberate indifference, since negligence in diagnosing a prisoner’s medical condition does not

20   give rise to an 8th Amendment claim. See Estelle, 429 U.S. at 106. Nor is it dispositive that Dr.
21   Scharffenberg had previously granted plaintiff the reasonable accommodation he now seeks. If a

22   doctor decides on a course of treatment for a prisoner different from that of a previous doctor,

23   that, by itself, is merely a difference of opinion. See Victory v. Barber, No. 1:05-CV-01578-LJO-

24   DLB-PC, 2011 WL 13142595, at *7 (E.D. Cal. Feb. 23, 2011) (dismissing inmate-plaintiff’s

25   claim for an eggcrate mattress, finding that “[e]ven if other doctors had provided plaintiff with an

26   eggcrate mattress, that would, at most, amount to difference in medical opinion.”), see also
27   Merritt v. Cate, No. 1:11-CV-00887-GBC PC, 2012 WL 1413882 (E.D. Cal. Apr. 23, 2012).

28   ///
                                                       6
 1                  Under a theory of deliberate indifference, “…the official must both be aware of

 2   facts from which the inference could be drawn that a substantial risk of serious harm exists, and

 3   he must also draw the inference.” Farmer, 511 U.S. at 837. Here, plaintiff has not alleged facts

 4   which plausibly establish that Bodukam drew such an inference. Therefore, plaintiff has failed to

 5   state a valid claim against Vijay Bodukam.

 6                  Lastly, it should be noted that plaintiff claims that Bodukam “lied” in regard to his

 7   treatment of plaintiff. See ECF No.1, pg. 3. The court must accept all allegations of material fact

 8   in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However, it is not

 9   clear as to what Bodukam “lied” about, or what plaintiff is referring to. Therefore, plaintiff should

10   be granted leave to amend his complaint, and any discernable factual allegation that claims

11   Bodukam fabricated facts will be regarded as true.

12                  2.      Defendant Bright

13                  Here, plaintiff has failed to state a valid 8th Amendment claim against defendant

14   Bright.

15                  Plaintiff’s 8th Amendment claim against Bright stems from Bright’s denial of

16   plaintiff’s request for orthopedic shoes and the renewal of his morphine treatment. See ECF No.

17   1, pgs. 4, 15, 20. From the complaint, it appears that Bright refused the shoe accommodation

18   request because (1) no preexisting shoe accommodation was found on record and (2) plaintiff

19   already had an upcoming appointment with his primary care provider to discuss his “feet pain….”

20   Id. at 15. As for the denial of morphine for plaintiff’s pain, Bright allegedly refused the renewal
21   because, at that time, plaintiff was transferred to Corcoran State Prison. Id. at 20. It appears that

22   plaintiff eventually returned to CSP in Represa, but no subsequent request for morphine was

23   made. Beyond these denials, plaintiff makes no other factual allegations against Bright regarding

24   his claims.

25                  Therefore, what plaintiff has pled is insufficient to establish a claim for deliberate

26   indifference. As discussed above, deliberate indifference requires that, subjectively, a prison
27   official must have acted unnecessarily and wantonly for the purpose of inflicting harm. See

28   Farmer, 511 U.S. at 834. In a practical sense this requires a plaintiff to set forth facts which allege
                                                         7
 1   that the defendant, subjectively, knew of a substantial risk of harm to plaintiff and then failed to

 2   act. Id. at 837. Here, plaintiff has not alleged that Bright was aware of a substantial risk of serious

 3   harm to plaintiff. There is no mention of Bright’s conduct beyond the fact that he denied

 4   plaintiff’s administrative appeals for the reasons stated above. Mere administrative review is not a

 5   valid basis for deliberate indifference. See Grigsby v. Pfeiffer, No. 1:17-cv-01384-DAD-JLT

 6   (PC), 2019 U.S. Dist. LEXIS 70188, at *7-8 (E.D. Cal. Apr. 24, 2019). Therefore, plaintiff has

 7   failed to state a valid claim of deliberate indifference against Bright.

 8                  3.      Defendant S. Gates

 9                  Here, plaintiff has failed to state a valid 8th Amendment claim against defendant

10   S. Gates.

11                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

12   connection or link between the actions of the named defendants and the alleged deprivations. See

13   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

14   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

15   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

16   an act which he is legally required to do that causes the deprivation of which complaint is made.”

17   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

18   concerning the involvement of official personnel in civil rights violations are not sufficient. See

19   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

20   specific facts as to each individual defendant’s causal role in the alleged constitutional
21   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

22                  Here, plaintiff has set forth no facts which connect Gates’ alleged misconduct to

23   the loss of plaintiff’s constitutional rights. The only factual allegation made against Gates

24   personally is that he denied plaintiff’s request for an MRI scan and instead ordered X-ray scans.

25   See ECF No. 1, pg. 5. Plaintiff does not describe how Gates’s actions are associated with the

26   denial of his requests for orthopedic shoes. Therefore, here, plaintiff has failed to establish a
27   claim for deliberate indifference against Gates.

28   ///
                                                         8
 1                    4.     Defendant J. Lewis

 2                    Here, plaintiff has failed to state a valid 8th Amendment claim against defendant J.

 3   Lewis.

 4                    Like plaintiff’s claim against defendant Bright, plaintiff’s claim of deliberate

 5   indifference against Lewis rests entirely on defendant’s denial of plaintiff’s administrative appeal.

 6   On December 5, 2017, Lewis denied plaintiff’s appeal at the highest administrative level because:

 7   (1) plaintiff had already received evaluation and treatment, “including but no limited to: primary

 8   care provider evaluation, nursing assessment, accommodations, and medications;” and (2) Bright

 9   had decided that there was no medical “indication” for orthotics at this time. See ECF No. 1. Pg.

10   13. As discussed above, mere administrative review is not a valid basis for deliberate

11   indifference. See Grigsby, 2019 U.S. Dist. LEXIS 70188, at *7-8. Plaintiff has not alleged any

12   facts which plausibly establish that Lewis acted unnecessarily and wantonly for the purpose of

13   inflicting harm. Therefore, plaintiff has failed to establish a claim for deliberate indifference

14   against Lewis.

15            B.      Request for MRI and Pain Relief

16                    1.     Defendants Bodukam, Lewis, and Bright

17                    As to plaintiff’s allegations regarding the denial of an MRI scan or medical

18   treatment to alleviate his pain, plaintiff has failed to state a valid 8th Amendment claim against

19   the named defendants: Bodukam, Lewis, and Bright.

20                    To state a valid claim under 42 U.S.C. § 1983, plaintiff must set forth specific facts
21   as to each individual defendant’s causal role in the alleged constitutional deprivation. See Leer,

22   844 F.2d at 634. However, plaintiff’s complaint is devoid of any factual allegations against the

23   named defendants as concerns his denied requests for an MRI scan and rejected pain relief

24   treatment. See ECF No. 1, pg. 5. The only party who plaintiff identifies as associated with this

25   particular claim is defendant Gates. Therefore, plaintiff has failed to make a causal connection

26   between the three named defendants and his alleged constitutional deprivation and has not
27   established an 8th Amendment claim against them.

28   ///
                                                         9
 1                  2.      Defendant S. Gates

 2                  As to plaintiff’s allegations regarding the denial of an MRI scan or medical

 3   treatment to alleviate his pain, plaintiff has also failed to state a valid 8th Amendment claim

 4   against defendant S. Gates.

 5                  Plaintiff has established that he suffers from a serious medical condition. At this

 6   stage of litigation, all alleged facts must be construed in a light most favorable to the plaintiff.

 7   See Scheuer, 416 U.S. at 236. Additionally, pro se pleadings are held to a less stringent standard

 8   than those drafted by lawyers. See Haines, 404 U.S. at 520. Plaintiff states that he suffered from

 9   an attack two years prior to his MRI scan request. See ECF No. 1, pg. 5. This attack resulted in a

10   broken nose and damage to his shoulders, hands, and fingers. Id. He further claims that these

11   injuries continued to cause him pain and that Gates ultimately decided that they warranted X-ray

12   scans. Id. From these allegations, it can reasonably be inferred that plaintiff suffered from

13   chronic pain and that it warranted medical action by his care takers. Such conditions may serve as

14   the basis for an 8th Amendment claim. See Lopez, 203 F.3d at 1131-32. Therefore, plaintiff has

15   set forth facts which plausibly establish that he suffered from a serious medical condition.

16                  However, plaintiff has failed to establish that Gates acted with deliberate

17   indifference. As discussed above, a difference of opinion between a prisoner and medical

18   providers concerning the appropriate course of treatment does not give rise to an Eighth

19   Amendment claim. See Jackson, 90 F.3d at 332. Here, plaintiff’s claim stems from the fact that

20   R. Dhillon, a non-party doctor, and Gates refused to order an MRI scan and instead ordered X-ray
21   scans. See ECF No. 1, pg. 5. However, Gates is neither alleged to have fully denied or delayed

22   medical treatment. Plaintiff’s complaint does not allege that Gates acted unnecessarily and

23   wantonly for the purpose of inflicting harm. Nor does plaintiff allege that Gates, in selecting X-

24   ray scans instead of an MRI scan consciously disregarded a known substantial risk of serious

25   harm. From plaintiff’s complaint, this appears to merely be a difference of opinion as to the

26   appropriate course of treatment. Therefore, plaintiff has failed to state a valid 8th Amendment
27   claim.

28   ///
                                                         10
 1                                          IV. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends that:

 3                  1.      Defendants’ unopposed motion to dismiss (ECF No. 15) be granted; and

 4                  2.      Plaintiff’s complaint be dismissed with leave to amend.

 5                  These findings and recommendations are submitted to the United States District

 6   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 7   after being served with these findings and recommendations, any party may file written objections

 8   with the court. Responses to objections shall be filed within 14 days after service of objections.

 9   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

10   Ylst, 951 F.2d 1153 (9th Cir. 1991).

11

12

13   Dated: October 16, 2019
                                                         ____________________________________
14                                                       DENNIS M. COTA
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       11
